Citation Nr: 1531644	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for injury of the right eye with cataract extraction and pupillary block glaucoma.

2.  Entitlement to a disability rating in excess of 30 percent prior to March 4, 2013 and in excess of 50 percent thereafter for depressive disorder.  

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

The issues were remanded for further development by the Board in January 2013 to obtain VA examinations related to his psychiatric disability and his right eye disability.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to a disability rating in excess of 30 percent prior to March 4, 2013 and in excess of 50 percent thereafter for depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's nonservice-connected eye is rated at a visual acuity of 10/200 and is not due to the Veteran's own willful misconduct. 

2.  The Veteran's right eye is rated as having no more than light perception, which is considered less than 20/200 visual acuity.  

3.  The Veteran's compensation is payable for the combination of service-connected and nonservice-connected visual impairment.  




CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for right eye with cataract extraction and pupillary block glaucoma have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.7, 4.79, Diagnostic Codes 6029, 6064 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated November 2007 and November 2008, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letters were received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes additional adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in November 2007, June 2009, November 2010, and March 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary.

Increased Rating - Eye Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Under 38 C.F.R. § 3.383, impairment of vision in one eye as the result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability when the impairment of vision in each eye is rated at a visual acuity of 20/200 or less and the impairment in the nonservice-connected eye is not the result of willful misconduct, then compensation is payable for the combination of these disabilities as if both were service-connected.  38 C.F.R. § 3.383.

In this case, the Veteran's nonservice-connected left eye was shown to have a corrected visual acuity of 10/200 during the March 2013 VA examination.  During a March 2014 VA examination, the Veteran's left eye was shown to have a corrected distance visual acuity of 20/200.  The impairment is not the result of any willful misconduct.  As the Veteran's right eye impairment has resulted in no more than light perception, under 38 C.F.R. § 3.383, the eyes are rated as if both are service-connected.  

The Veteran's right eye is currently rated under Diagnostic Code 6029 for aphakia or dislocation of crystalline lens.  Under that regulation, the eyes are evaluated based on visual impairment, elevating the resulting level of visual impairment one step.  38 C.F.R. § 4.79.

Under Diagnostic Code 6064, when a veteran experiences no more than light perception in one eye and has a visual acuity of 10/200 in the other eye, a rating of 90 percent is assigned.  As noted above, that rating is then elevated one step to a 100 percent disability rating.  

Based on the evidence of record, the Board finds that the Veteran's visual acuity, when combining the service-connected and nonservice-connected disabilities under 38 C.F.R. § 3.383, warrants a 100 percent disability rating.  To this extent, the appeal is granted.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's eye disability manifests with no more than light perception in the service-connected right eye and corrected visual acuity of 10/200 in the nonservice-connected left eye.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of his eye disability symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The issue of entitlement to TDIU is addressed in the remand portion of the decision below.  


ORDER

Entitlement to a disability rating of 100 percent for injury of the right eye with cataract extraction and pupillary block glaucoma is granted.

REMAND

The Veteran was afforded a VA examination in March 2013.  The examiner specifically noted that the Veteran should be given a range of testing, to include symptoms validity testing, personality assessment, and other psychological tests to further clarify his true psychological symptoms.  He noted that the clinic was not able to perform these tests at the current time.  The Veteran was afforded another VA examination in March 2014.  The examiner administered the Miller Forensic
Assessment of Symptoms Test (M-FAST) to determine symptom validity.  The examiner noted that individuals with scores equal to or greater than the Veteran's score are correctly classified as malingering 100 percent of the time.  He went on to state that, when there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without mere speculation.  Even with the symptoms they may truly have, with exaggeration of the severity of the symptoms it is impossible to determine an accurate diagnosis or what, if any, functional impairment (social or occupational) there is as a result of those symptoms without mere speculation.

Without an accurate picture of the Veteran's psychiatric disabilities, the Board is unable to provide an appropriate disability rating.  In an attempt to provide the Veteran with all possible opportunities to assist in the development of his claim, the Board requests that the Veteran be informed of the findings from the March 2014 examination.  Prior to being scheduled for a new VA examination, the Veteran should be informed that "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Veteran should then be scheduled for a new VA examination, where the Veteran is encouraged to participate fully and openly.  

Additionally, the March 2013 examiner also recommended personality testing.   As he noted that this would assist in clarifying the Veteran's level of impairment, the Board finds that such testing should be performed.  Therefore, the Board must remand the issue to attempt to obtain the suggested psychological testing results and to afford the Veteran an additional examination to possibly obtain an accurate picture of any psychiatric disability.  

Finally, the Board finds that the primary issue of entitlement to an increased rating for a psychiatric disability must be addressed prior to a decision regarding TDIU.  A remand of the issue of TDIU for development by the RO, specifically to allow development regarding the psychiatric disability and to obtain an examination to address the functional effects of the Veteran's psychiatric disability on his ability to secure and follow a substantially gainful occupation is the appropriate action. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, VA treatment records for his asserted disabilities from November 2007 to the present.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly. 

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of any worsening in symptoms associated with his psychiatric disabilities. The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for a new VA examination to ascertain and evaluate the current level of severity of any currently or previously diagnosed psychiatric disorder that is related to his military service.  The claims file must be made available to the examiner.  In conjunction with the examination, all necessary tests must be conducted including a personality assessment and the M-FAST.

The examiner should clearly report the extent of the Veteran's psychiatric disability in accordance with VA rating criteria, to include noting any occupational and social impairment.  The examiner should also provide a Global Assessment of Functioning score.  The psychological tests should be used in making any determinations.

If the examiner determines the Veteran is again feigning his psychiatric symptoms, he should also note any additional actions or testing that would allow for an accurate depiction of the Veteran's psychiatric symptoms.  Any opinions regarding the actual severity of the Veteran's psychiatric disabilities would be beneficial to the rating process.

In addition, the examiner is requested to evaluate and discuss the functional effects that the Veteran's service-connected psychiatric disability have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age, any non-service connected disabilities, or his service-connected glaucoma.  The issue is what impact this service-connected disabilities other than glaucoma have on his ability to work.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

 4.  Notify the Veteran that it is his responsibility to report for the testing and any necessary examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  He should also be informed of the findings from the March 2014 examination, specifically the M-FAST results.  Prior to being scheduled for a new VA examination, the Veteran should be informed that "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is encouraged to accurately depict the severity of any psychiatric disability during the VA examination.  

5.  After completion of the above and any other development deemed necessary, review the expanded record and determine if a higher disability rating is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


